UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES —- GENERAL

Case No. ED CV 19-02027-VBF (DFM) Date: January 22, 2020

 

Title | Niya Bunch v. Victor Valley Domestic Violence Inc.

 

 

 

Present: The Honorable Douglas F. McCormick, United States Magistrate Judge

 

 

 

 

 

 

 

Nancy Boehme Not Present
Deputy Clerk Court Reporter
Attorney(s) for Plaintiff(s): Attorney(s) for Defendant(s):
Not Present Not Present
Proceedings: (IN CHAMBERS) Order to Show Cause for Failure to Prosecute

 

 

Plaintiff filed her complaint in this matter on October 22, 2019. See Dkt. 1. On
December 11, 2019, the Court dismissed the complaint and ordered Plaintiff to file either a
Notice of Election or a First Amended Complaint within twenty-eight days or risk dismissal
of this case for failure to prosecute. See Dkt. 7.

Plaintiff's deadline has expired without any action from Plaintiff. This represents a
failure to prosecute. Accordingly, within twenty-one (21) days of this order, Plaintiff is
ORDERED to either (a) show good cause in writing, if any exists, why Plaintiff did not
timely file her Notice of Election or First Amended Complaint, and why the Court should
not dismiss this action for failure to prosecute and failure to comply with the Court’s prior
order; or (b) file her Notice of Election or First Amended Complaint in the format specified
in the Court’s December 11, 2019 order.

Plaintiff is expressly forewarned that if she fails to do either, the Court will deem
such failure a further violation of a Court order justifying a recommendation of dismissal
and also deem such failure as further evidence of a lack of prosecution warranting a
recommendation of dismissal.

CV-90 (12/02) CIVIL MINUTES-GENERAL Initials of Deputy Clerk: nb
Page 1 of 1

 
